Name: 2001/668/EC: Commission Decision of 22 August 2001 amending Decision 97/778/EC as regards the list of border inspection posts (BIPs) agreed for veterinary checks on products and animals from third countries (Text with EEA relevance) (notified under document number C(2001) 2580)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  cooperation policy;  agricultural policy;  trade;  agricultural activity
 Date Published: 2001-09-01

 Avis juridique important|32001D06682001/668/EC: Commission Decision of 22 August 2001 amending Decision 97/778/EC as regards the list of border inspection posts (BIPs) agreed for veterinary checks on products and animals from third countries (Text with EEA relevance) (notified under document number C(2001) 2580) Official Journal L 234 , 01/09/2001 P. 0062 - 0063Commission Decisionof 22 August 2001amending Decision 97/778/EC as regards the list of border inspection posts (BIPs) agreed for veterinary checks on products and animals from third countries(notified under document number C(2001) 2580)(Text with EEA relevance)(2001/668/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 6(4) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 6(4) thereof,Whereas:(1) In the list drawn up by Commission Decision 97/778/EC(4), as last amended by Decision 2000/714/EC(5), at the request of the Austrian authorities, the listing for the border inspection post at the airport of Linz should be extended to include horses.(2) In the list drawn up by Decision 97/778/EC, at the request of the United Kingdom authorities the listing for the border inspection post at the port of Hull should be extended to include certain oils and fats.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/778/EC is amended as follows:1. in the list of border inspection posts for Austria the entry for Linz is replaced by the following:>TABLE>2. in the list of border inspection posts for the United Kingdom the entry for Hull is replaced by the following:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 22 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 315, 19.11.1997, p. 15.(5) OJ L 290, 17.11.2000, p. 38.